Title: From Alexander Bryan Johnson to John Quincy Adams, 21 August 1825
From: Johnson, Alexander Bryan
To: Adams, John Quincy


				
					Sir
					Utica, August 21. 1825
				
				With a reluctance, commensurate with the liberty which I am taking, I am constrained, by obligations of friendship, to trespass one moment on your timeThe death of Judge Skinner, of the Northern District Court of New York, has lately been announced; & among the competitors, for the vacant office, is Nathan Williams Esqr. of this village. Mr. Williams is one of the circuit Judges of our State,—an office of nearly equal emolument & dignity with the one in question. Mr. Williams is about 50 years of age. He has employed his time in active professional duties; & he is confessedly qualified to fill with dignity & usefulness, the station to which he aspires.There is no man whose life is more unsullied, & whose integrity, & invariable rectitude are more undisputed. He has repeatedly, been a member of the State Legislature; & he was a conspicuous delegate in the convention, that framed our new constitution. He represented, in congress, our county District, when you were in the Senate; & thus possibly possesses the honor of your personal recollection. He was a volunteer, on the frontier, in the darkest period of the last war; & during its whole continuance, a zealous, & beneficial supporter of government. What persons & merits may compete with him, for the present office, I know not; but I am satisfied you will pardon me for presenting, in behalf of a highly esteemed friend & nieghbour, a narration which his enemies, (if he has any,) will admit to be correct.With the greatest respect, / I am Sir, / Your greatly obliged, / & very hemble St.
				
					A. B. Johnson
				
				
			